Citation Nr: 1529624	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left cuboid with plantar calcaneal spur.

3.  Entitlement to service connection for a psychiatric disability, to include depression and anxiety.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Jane Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1984 to March 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) in June 2012, (which granted a 10 percent rating for fracture of the left cuboid with plantar calcaneal spur from December 1, 2010); and in April 2013 (which denied service connection for a low back disability).  A December 2013 rating decision increased the foot disability rating to 20 percent, also effective December 1, 2010.  In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for a low back disability, a psychiatric disability and disabilities of both shoulders are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at a January 2015 videoconference hearing before the Board, the Veteran withdrew his appeal seeking an increased rating for residuals of a left cuboid fracture with plantar calcaneal spur; there is no question of fact or law in this matter remaining for the Board to consider.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal seeking an increased rating for the Veteran's residuals of a left cuboid fracture with plantar calcaneal spur.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record at the January 2015 videoconference hearing, the Veteran withdrew his appeal seeking an increased rating for residual of a left cuboid fracture with plantar calcaneal spur.  There remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal in this matter and the appeal must be dismissed.


ORDER

The appeal seeking an increased rating for residuals of a left cuboid fracture with plantar calcaneal spur is dismissed.





REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his claim seeking service connection for a back disability.  See 38 C.F.R. § 3.159.  

On April 2013 VA examination, degenerative disc disease (DDD) was diagnosed.  The examiner opined that the Veteran's current back condition was less likely related to service because during service he was seen only once for complaints of back pain, with no further treatment or sequelae noted.

On October 2013 VA examination, the Veteran claimed that his back disability resulted from lifting heavy equipment in service.  Degenerative joint disease (DJD) and DDD were diagnosed.  The examiner noted that the Veteran did not wish to continue with the examination and that therefore range of motion, strength, straight leg, reflex, and sensory testing could not be completed.  The etiology opinion offered is incomplete, as it addresses only whether the back disability is related to a service-connected left foot disability, and not whether the low back pathology may be related directly to service/trauma from repetitive heavy lifting trauma therein.

Furthermore, on October 2013 VA examination, the Veteran reported that he was seen in pain clinics (not specifying whether private or VA) for low back pain.  As records of such treatment may contain pertinent information (and any VA treatment records are constructively of record), they must also be secured.

During his January 2015 videoconference hearing, the Veteran claimed that his low back disability is secondary to his service-connected left foot disability.  He asserts that (contrary to the October 2013 VA examiner's report) he did cooperate with the examination but was limited from completing some of the exercises/studies attempted due to limitations from recent shoulder surgery.  Under the circumstances a contemporaneous examination to secure a more complete medical opinion is necessary.  

Further, an April 2014 rating decision denied the Veteran service connection for a psychiatric disability, to include depression and anxiety, and for right and left shoulder disabilities.  The Veteran submitted a notice of disagreement with that decision in May 2014.  The AOJ has not issued a statement of the case (SOC) in these matters.  In such circumstances, the Board is required to remand the matters for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

1. The AOJ should review the determination regarding the service connection claims for a psychiatric disability, to include depression and anxiety, and for right and left shoulder disabilities and issue an appropriate SOC in these matters. The Veteran should be advised of the time limit for perfecting an appeal in these matters, and afforded opportunity to do so. If that occurs, the matters should be returned to the Board for appellate review.

2. The AOJ should secure for the record updated complete clinical records of all evaluations and treatment the Veteran has received for his low back disability.  He must assist in this matter by identifying all providers (including pain clinics) and by submitting releases for VA to secure complete records of all private evaluations and treatment.

3.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on interview and examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:
(a) (Identify (by diagnosis) each low back disability entity found.

(b) Identify the likely etiology each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was likely incurred in, or is directly related to, his service (to include as due to repetitive heavy lifting therein)?  

(c) If a low back disability diagnosed is found to not be related directly to service, please opine further whether such disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected left foot disability.  If not, please identify the etiology considered more likely.

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


